Citation Nr: 1228273	
Decision Date: 08/16/12    Archive Date: 08/21/12

DOCKET NO. 11-16 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an earlier effective date than June 30, 2008, for service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active military duty from September 1968 to May 1970.

The appeal comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, granting service connection for PTSD and assigning an effective date of June 30, 2008. 
 
The Veteran testified before an RO hearing officer in November 2010. He also testified in May 2012 before the undersigned Veterans Law Judge at a hearing conducted at the RO. Transcripts of these hearings are contained in the claims file. 

At his November 2010 RO hearing, the Veteran's authorized representative contended that the Veteran should have been granted service connection for a nervous condition, howsoever defined at that time, based on his original claim and based on the facts then presented. Thus, the representative in effect seeks to broaden the earlier effective date claim and an associated CUE claim to include disabilities other than PTSD. This would in effect potentially give rise to an additional claim for service connection for a psychiatric disability other than PTSD on the basis of CUE in prior adjudication. The Veteran and his authorized representative are hereby directed to file a separate claim for service connection for mental disability other than PTSD, pursuant to 38 C.F.R. § 3.303, and to claim CUE (with particularity, on a valid basis) in prior RO denial(s) of psychiatric disorder claim(s), pursuant to 38 C.F.R. § 3.105(a) , if they so desire. See Russell v. Principi, 3 Vet. App. 310, 313-14 (1992); but see also Damrel v. Brown, 6 Vet. App. 242, 245-246 (1994) (regarding valid bases of CUE claims).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1. In March 1976, January 1978, January 1994, and May 2006 rating actions, the RO denied a claim for service connection a psychiatric disorder, variously characterized, to include PTSD. Although properly notified, the Veteran did not appeal these determinations. 

2. The Veteran's reopened claim for service connection for PTSD was received on June 30, 2008. There was no earlier formal or informal claim submitted following the unappealed rating action of May 2006.

3. A relevant service department record not previously associated with the claims file was not received following the unappealed rating action of May 2006. 

4. The Veteran has not alleged a valid basis of CUE in a March 1976 denial of service connection for a psychiatric disorder, then characterized as a "nervous condition."


CONCLUSION OF LAW

The criteria for an effective date prior to June 30, 2008, for the grant of service connection for PTSD have not been met. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(a),(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions including under the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011). To the extent there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with the issue on appeal, based on there being no disagreement as to facts being potentially supportive of a more beneficial outcome than the June 30, 2008, effective date already assigned for service connection for PTSD. There is no disagreement in the relevant facts underlying the pertinent determination herein that a prior submission dated May 8, 2007, did not constitute an informal claim. 

As discussed infra, while the Veteran has asserted clear and unmistakable error (CUE) in a March 1976 RO decision denying service connection for a psychiatric disorder, a valid basis of CUE was not asserted and hence a CUE claim was not properly raised. Russell v. Principi, 3 Vet. App. 310, 313-14 (1992). Because CUE claims are not properly "claims" in the sense of a request for benefits, but rather are collateral attacks on prior VA adjudications, the duties to notify and to assist under the provisions of the VCAA are not applicable to CUE claims. See Livesay v. Principi, 15 Vet. App. 165 (2001) (an attempt to obtain benefits based on an allegation of clear and unmistakable error "is fundamentally different from any other kind of action in the VA adjudicative process."). 

The Veteran's claim for an earlier effective date for service connection for PTSD is herein denied based on the absence under applicable law of any basis for such an earlier effective date, given the undisputed facts found. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (a claim lacking legal merit based on uncontested facts is to be denied as lacking legal merit, not giving rise to dispute as to facts in the case). 


II. Claim for Earlier Effective Date for Service Connection for PTSD

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2011) and 38 C.F.R. § 3.400 (2011). Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. In cases of reopened claim, the effective date will be the date of receipt of the request to reopen or date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a) , 38 C.F.R. § 3.400 (2011). 

It is the defined and consistently applied policy of the Department of Veterans Affairs to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3 (2011).

The Court has held that under VA law there is no basis for a freestanding earlier effective date claim from matters addressed in a final rating decision. Rudd v. Nicholson, 20 Vet. App. 296 (2006). Generally, a determination on a claim by the agency of original jurisdiction of which the claimant is properly notified is final, if an appeal is not perfected. 38 C.F.R. § 20.1103 (2011). Previous determinations which are final and binding, including decisions of service connection, will be accepted as correct in the absence of clear and unmistakable error (CUE). Where evidence establishes such error, the prior decision will be reversed or amended. 38 C.F.R. § 3.105(a) (2011). A claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed upon a claimant who seeks to establish prospective entitlement to VA benefits. Akins v. Derwinski, 1 Vet. App. 228, 231 (1991); Berger v. Brown, 10 Vet. App. 166, 169 (1997) (recognizing a claimant's "extra-heavy burden" of persuasion before the Court in a claim of CUE).

Under 38 C.F.R. § 3.105(a) , VA must reverse or amend a prior decision "[w]here evidence establishes [CUE]." The United States Court of Appeals for Veterans Claims (Court) defines a determination of CUE in a prior adjudication to mean that: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a "determination that there was [CUE] must be based on the record and the law that existed at the time of the prior ... decision." Russell v. Principi, 3 Vet. App. 310, 313-14 (1992). 
	
"In order for there to be a valid claim of [CUE], . . . [t]he claimant, in short, must assert more than a disagreement as to how the facts were weighed or evaluated." Id. ; see also Eddy v. Brown, 9 Vet. App. 52, 54 (1996). An asserted failure to evaluate and interpret correctly the evidence is not CUE. Id. See Damrel v. Brown, 6 Vet. App. 242, 245-246 (1994). 

The prior denials of the Veteran's previously denied claims for service connection for mental disorders, variously characterized, were denied by the RO in rating actions in March 1976, January 1978, January 1994, and May 2006. The Veteran did not timely initiate an appeal of these denials of service connection for PTSD (or for service connection for other psychiatric disability, variously characterized). 38 C.F.R. § 20.302(a) (2011). He also did not within the one year period for initiating an appeal submit any additional evidence, and neither was any additional evidence received pertaining to that issue within the one-year period following these adjudications, so as to be considered as having been filed in connection with that claim to allow for continuation or non-finality of that claim. 38 C.F.R. § 3.156(b) (2011); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007); King v. Shinseki, 23 Vet. App. 464, 466-67 (2010); Young v. Shinseki, 22 Vet. App. 461, 466 (2009). Relevant official service department records were received in July 1993 which were not previously of record so as to render decisions prior to July 1993 potentially non-final. 38 C.F.R. § 3.156(c) (2011). However, the receipt then of those service department records do not serve to render non-final the subsequent denials of service connection for PTSD in January 1994 and May 2006. The Veteran has also not contested any of these factual issues potentially mitigating the finality of the prior denials of claims. Thus, finality of the prior rating actions in January 1994 and May 2006 denying service connection for PTSD is undisturbed under applicable law. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302 , 20.1103. Accordingly, an earlier effective date for service connection for PTSD is not warranted on the basis of non-finality of these prior adjudications, as a matter of law. See Sabonis, 6 Vet. App. at 430 (where the law is dispositive, the claim should be denied due to a lack of legal merit).

In support of his earlier effective date claim, at his November 2010 RO hearing the Veteran contended that the March 1976 RO decision denying his original claim for a mental disorder was in error. He then asserted, in effect, that there was error both because the RO in that decision did not adequately weigh evidence including of his having significant difficulties following service and of his father's belief that he suffered from shell shock, and because the RO did not adequately develop the evidence prior to that decision, including not affording him adequate examinations in light of the evidence presented. 

At this time, the Board finds that the Veteran has not properly raised a CUE claim. Neither improper weighing of the evidence nor inadequate development of the evidence is a proper basis of CUE. Russell. In the absence of a current and specific CUE claim raised on a valid basis, CUE cannot be a basis of the earlier effective date of award in the claim currently before the Board. 38 C.F.R. § 3.105; see Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom. Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002); Fugo v. Brown, 6 Vet. App. 40, 44 (1993) (claim of CUE must be pled with specificity).

The Board must also consider issues arising from submission of service department records. When the newly-submitted evidence includes relevant official service department records in existence at the time of the prior denial but not previously considered, such a claim shall be considered directly on the merits. Additionally, if service connection is subsequently granted, the effective date shall be the date entitlement arose, or the date the previously-denied claim was received, whichever is later. 38 C.F.R. § 3.156(c)(3) (2011). The Veteran recently submitted service department records in furtherance of his claims. However, most of these were duplicative of service department records previously associated with the claims folder prior to the January 1994 RO decision denying service connection for PTSD. The sole service department record recently submitted which is not duplicative of records associated with the claims file prior to the January 1994 RO decision is a record of service assignments, which the Veteran submitted in May 2012 with waiver of RO review. While this service department record is new to the claims file, the Board does not find it relevant to the Veteran's PTSD earlier effective date claim, because it does not support the presence of PTSD in service or otherwise lend additional evidence supportive of such entitlement. 38 C.F.R. § 3.304(f). The basis of prior denial was absence of a current disability causally linked to service, with no current diagnosis of PTSD. This service department record does not address this deficiency, or indeed any prior deficiency in the claim. Hence, because this newly received service record is not pertinent to the claim, it cannot serve as a basis of an earlier effective date for service connection for the Veteran's PTSD. 38 C.F.R. § 3.156(c)(3). 

A remaining basis for an earlier effective date would be receipt of an informal claim prior to the June 30, 2008, effect date assigned for service connection for PTSD, which was the date of receipt of a request to reopen the claim for service connection for PTSD. Among documents received subsequent to the last prior final denial of the claim in May 2006 is a letter not date stamped with a date of receipt, but signed and dated May 8, 2007. This letter is from a private psychologist who reported having conducted a clinical interview of the Veteran and having arrived at a diagnosis of PTSD, among other diagnoses. In the letter the psychologist relates the Veteran's disability to an incident in service, documented within the record, of the Veteran having been attacked by a group of men while in service, struck in the head, and a woman whom he was with on a date at the time being raped by this group of men, who were reportedly fellow soldiers. PTSD has already been established based on this incident stressor. This psychologist informed that he was writing the letter on the Veteran's behalf, and advocating entitlement to benefits including based on this PTSD. 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a). However, 38 C.F.R. § 3.155 provides that any communication or action indicating intent to apply for one or more VA benefits may be considered an informal claim. VA is required to identify and act on informal claims for benefits. 38 U.S.C.A. § 5110(b)(3) ; 38 C.F.R. §§ 3.1(p) , 3.155(a). See also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992). (Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155(a). )

Such an informal claim must identify the benefit sought. 38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or expressing a belief of entitlement to a benefit. See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999). 

Ultimately, the Board finds that this May 8, 2007 letter fails to meet the requirements of an informal claim for service connection for PTSD, not because of what was said in the letter, but because of the letter's provenance and the Veteran's status at the time of submission. The informal claim may be submitted by the claimant, his or her authorized representative, a Member of Congress, or a person acting as a next friend of a claimant who is not sui juris. 38 C.F.R. § 3.155(a). Sui juris is defined as having "capacity to manage one's own affairs," Black's Law Dictionary 1434 (6th ed. 1990)]. See Sagainza v. Derwinski, 1 Vet. App. 575, 579 (1991).

Here, the record reflects that the Veteran was last employed working full time as a claims examiner in April 2008, as the RO determined in an August 2009 rating decision awarding non-service-connected pension benefits substantially based on physical disabilities. The record does not reflect that the Veteran was sui juris at the time the private psychologist submitted the May 2007 letter, and hence an informal claim could not then have been submitted by the psychologist acting as a "next friend" on the Veteran's behalf. 38 C.F.R. § 3.155(a). The psychologist thus does not fall within one of the categories of persons who could submit a formal claim for the Veteran, and the letter thus cannot be considered an informal claim. 38 C.F.R. § 3.155(a). The facts rendering the May 2007 letter not qualified as an informal claim are not in dispute, and hence the letter does not qualify as an informal claim for service connection for PTSD, as a matter of law. See Sabonis, 6 Vet. App. at 430. 

In the absence of a basis in law or on the facts presented to afford an exception to the general rule for the effective date for a grant of service connection, the general rule applies. Thus, the effective date of service connection will be the latter of the date of receipt of either the initial claim or request to reopen a previously finally denied claim, or the date at which entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a) ; 38 C.F.R. § 3.400 (b), (r). Because the Veteran has already been assigned service connection from the date of receipt of the request to reopen the claim for service connection for PTSD, an earlier effective date is not warranted. Id. The pertinent facts not being in dispute, the denial of effective date earlier than the already assigned June 30, 2008, must be denied as a matter of law. See Sabonis, 6 Vet. App. at 430. 



ORDER

Entitlement to an effective date for service connection for PTSD earlier than June 30, 2008, is denied. 



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


